Citation Nr: 1235718	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-21 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the left lower extremity as secondary to service-connected bilateral pes planus with left neuroma.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected bilateral pes planus disability.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine as secondary to the service-connected bilateral pes planus disability.

4.  Entitlement to an increased rating for the bilateral pes planus with left neuroma, currently evaluated as 10-percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to April 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The decision denied service connection for peripheral vascular disease of the left lower extremity, degenerative disc disease of both the lumbar and cervical spine, and Hepatitis C.  As well, the Veteran's claim for a rating higher than 10 percent for his already service-connected bilateral pes planus disability was denied.

In March 2009, in response, he submitted a timely notice of disagreement (NOD) concerning the denial of all five of these claims, but he subsequently withdrew the appeal of his Hepatitis C claim in May 2010, so that claim is no longer at issue.  38 C.F.R. §20. 204 (2011).  Shortly thereafter, in an August 2010 statement, his representative again mentioned this claim of entitlement to service connection for Hepatitis C.  So the Board is referring this claim to the RO, as the agency of original jurisdiction (AOJ), to clarify whether the Veteran wants to file another claim of service connection for Hepatitis C.  Also, in March 2009, the Veteran's representative indicated the Veteran was disagreeing with a 0 percent (i.e., noncompensable) rating for hearing loss, but this is not a service-connected disability inasmuch as a prior hearing loss claim was denied in June 2005.  So the Board also is referring this claim to the RO to clarify whether the Veteran is filing a petition to reopen this claim.

Other records also show that, when he filed a claim in August 2008 and in a discussion of the matter with VA personnel by telephone in November 2008, he referred to problems with his left leg and left knee.  In denying his service-connection claim, the RO characterized his claimed disability as peripheral vascular disease (claimed as left leg and knee condition).  Based on this procedural history, the claim of entitlement to service connection for peripheral vascular disease of the left lower extremity is properly on appeal to the Board.  The evidence tends to show that he also has orthopedic manifestations affecting his left knee, as he has been diagnosed with degenerative joint disease of this knee.  A service-connection claim pertaining to this separate and distinct disability is reasonably raised by the record.  The Board also sees, however, that a prior claim for service connection for a left knee disability was denied in a February 1979 rating decision.  So the Board is referring this claim, as well, since there needs to be new and material evidence since that earlier decision to reopen this claim.

But having said that, all of the claims that are currently on appeal to the Board require further development or consideration before being decided on appeal.  So the Board is remanding all of these claims to the RO via the Appeals Management Center (AMC).


REMAND

With respect to the three service-connection claims on appeal, the Veteran solely contends that service connection is warranted for peripheral vascular disease of his left lower extremity and for degenerative disc disease (DDD) of the lumbar and cervical segments of his spine on the premise that these disorders are secondary to his bilateral pes planus disability.  That is to say, he is alleging his pes planus, which is a service-connected disability, either caused or is chronically (meaning permanently) aggravating these three other claimed conditions.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In February 2009, the Veteran had a VA compensation examination concerning his claims.  At the conclusion of that evaluation the examiner diagnosed 
non-symptomatic pes planus with symptomatic peripheral vascular disease.  The examiner also stated the problems involving the Veteran's feet are due to the peripheral vascular disease and "have nothing to do with" his pes planus (flat feet), apparently since the pes planus was non-symptomatic (i.e., asymptomatic) whereas the peripheral vascular disease was symptomatic.  So this medical opinion seemingly disassociates the claimed peripheral vascular disease from this 
service-connected disability, although the wording of the opinion is somewhat ambiguous on this point, so not entirely clear.  And, in any event, there was no additional comment on whether the pes planus alternatively is chronically aggravating the peripheral vascular disease.

Two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The Board therefore is remanding this claim for this necessary additional comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The examiner also needs to provide discussion of the underlying rationale of the opinion, as this is where most of the probative value of the opinion is derived.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)); and Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (wherein the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").

As for the claim concerning the Veteran's lumbar spine disability, the examiner expressly found that it is not secondarily connected to the pes planus.  The examiner determined the Veteran's degenerative disc disease, instead, is age acquired.  But similar to the peripheral vascular disease claim, no opinion was provided as to whether the Veteran's pes planus alternatively is chronically aggravating his lumbar spine disability.

Moreover, the Veteran has not yet been afforded a VA compensation examination concerning his cervical spine disability claim.  A cervical spine examination was performed in December 2005, but related to a pension, not compensation, claim.  The February 2009 examination did not address the cervical segment of the spine, only, as mentioned, the lumbar segment.  So the question of whether the Veteran's pes planus either caused or is chronically aggravating the degenerative disc disease of his cervical spine still needs to be answered as, to date, there has been no medical comment on these possibilities as related to this specific claim.

Further, in light of this remand, updated treatment records should be obtained from the local VA Medical Center (VAMC) in Houston, Texas, and its associated outpatient clinic in Beaumont, Texas.  The most recent records in the file are dated through March 2012, and it appears the Veteran continues to be evaluated and treated at these facilities for his claimed disabilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).


As for the remaining claim for a higher rating for the bilateral pes planus with left neuroma, the Board sees the Veteran's claim was denied in the March 2009 rating decision when the existing 10 percent rating for this disability was confirmed and continued.  He was notified of that decision by way of a letter later that same month as was the case with the four other claims that were denied in that decision.  A timely NOD was received from him in response later in March 2009, in which he stated that he wanted to file an NOD for all conditions addressed in the March 2009 rating decision.  Actually, the RO accepted the NOD because it issued a statement of the case (SOC) in May 2010 concerning the other four claims.  But, inexplicably, the claim for a higher rating for the pes planus was not included in that SOC.  The RO appeared to acknowledge that the pes planus claim was appealed also as another VA compensation examination of the Veteran's feet was performed in September 2010.  An SOC was never issued, though.

When, as here, a timely NOD has been filed regarding a claim, and an SOC has not been provided, the appropriate Board disposition is to remand the claim for issuance of an SOC rather than merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also then, in response, has to be provided time to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran an SOC concerning his claim for a rating higher than 10 percent for his bilateral pes planus with left neuroma.  He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.302(b).  

Only if an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

2.  Request treatment records dated since March 2012 from the Houston VAMC and the Beaumont outpatient clinic.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests for these records as are required by this regulation.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule another VA compensation examination for additional medical nexus opinions concerning the etiology of the Veteran's peripheral vascular disease and lumbar and cervical spine disabilities.

The examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's currently diagnosed peripheral vascular disease of the left lower extremity, even if, as the February 2009 VA examiner seemingly concluded, was not caused by the service-connected pes planus, nonetheless is alternatively being aggravated by this service-connected disability.

Similarly, as the February 2009 VA examiner also concluded, even if the service-connected pes planus did not cause the DDD of the Veteran's lumbar spine (since it, instead, is age-related), what is the likelihood (very likely, as likely as not, or unlikely) the service-connected pes planus alternatively is chronically aggravating the DDD affecting the lumbar segment of the Veteran's spine.

Lastly, what is the likelihood (very likely, as likely as not, or unlikely) the service-connected pes planus either cause OR is aggravating the DDD affecting the cervical segment of the Veteran's spine.

*The prior examiner in February 2009 either did not address this additional possibility of aggravation (only, instead, causation) or did not address either.  So this is the reason this additional medical comment is needed.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The term "as likely as not" means at least 50-percent probable.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All necessary diagnostic testing and evaluation needed to make these determinations should be performed. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

